Citation Nr: 1000596	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  04-33 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for small vessel 
ischemic disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from August 1971 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Sioux Falls, 
South Dakota, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the Veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder and small vessel ischemic disease.  

During the course of the appeal, the Board remanded the case 
in May 2007 for additional evidentiary development, including 
scheduling the Veteran for VA medical examinations to obtain 
nexus opinions addressing the disabilities at issue.  
However, the Veteran failed to appear for the scheduled 
examinations and the RO adjudicated the claim based on the 
record and denied the claim.  The case was returned to the 
Board in July 2009 and the Veteran now continues his appeal. 

For the reasons that will be further discussed below, the 
issue of entitlement to service connection for small vessel 
ischemic disease is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant and his representative if any further action is 
required on their part.


FINDING OF FACT

Resolving doubt in his favor, the Veteran's generalized 
anxiety disorder and depression (not otherwise specified) had 
its onset during active duty.




CONCLUSION OF LAW

Generalized anxiety disorder and depression (not otherwise 
specified) were incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, as the 
benefit sought on appeal is being granted in full, as 
discussed below, the Board finds that any error related to 
the VCAA (Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009)) on this claim is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Therefore, there is no need to 
engage in any analysis with respect to whether the 
requirements of the VCAA have been satisfied concerning the 
question of service connection for tinnitus. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence of record reflects that the Veteran underwent 
psychiatric and general VA examinations in February 2003.  As 
to his psychiatric conditions, the VA examiner indicated the 
Veteran's experiences while serving in the U.S. Air Force and 
stationed in Guam included a stressful reaction to hearing 
the noise of jet bombers during his tour.  The examiner also 
notes a claimed incident that occurred after the Veteran's 
tour in Guam, in which he lost control of his emotions.  
Specifically, the examiner notes the Veteran's claims as 
follows:

He had orders for an assignment to Texas and had 
plans to visit his family en route to his new 
assignment.  Upon opening the envelope containing 
the orders and reading them for the first time he 
realized that he was to report immediately to his 
new station with no time for visiting family.  He 
felt a surge of anxiety that included sweating and 
trembling and a surge of anger that prompted him 
to impulsively approach his wing commander, fling 
the orders at him and refuse to comply.  The wing 
commander began initiating court martial 
procedures, which never materialized after the 
Colonel intervened and somehow reduced the 
severity of disciplinary action to an article-15.

Ultimately, the examiner diagnosed the Veteran with alcohol 
dependence, generalized anxiety disorder, depressive disorder 
and borderline personality traits.  In regard to etiology, 
the examiner originally opined as follows:

Despite the lack of documentation of the earliest 
manifestation of his mood instability while on 
active duty, in my opinion, his reporting of 
events while on active duty warrants the benefit 
of the doubt in favor of the veteran as to the 
origin of his psychiatric disorders.

Thereafter, however, the examiner amended his opinion in a 
May 2003 statement opining as follows:

Upon review of my opinion in favor of the veteran 
based on his reporting of the earliest 
manifestation of mood instability precipitated by 
events while stationed in Guam, I have concluded 
that with no evidenced based empirical support in 
his C-file or service medical records of a mood 
instability or his reported stressors while 
stationed in Guam, I was not in a position to 
arrive at that conclusion.  The most appropriate 
determination for this C&P examination is that 
there is a lack of substantive evidence to 
conclude that the patient's mood instability first 
manifested while he was on active duty and that 
the mood instability was precipitated by his 
experience on Guam.

In short, it appears the examiner only believed that the 
Veteran's psychiatric conditions were first manifested during 
active duty insofar as his experiences in Guam can be 
confirmed by substantive evidence.  At that time, the 
examiner was correct in stating that the Veteran's claims 
file contained no such objective evidence to verify or 
corroborate his historical account.  Specifically, neither 
the Veteran's DD-214 nor his service medical records were 
indicative of foreign service, being stationed in proximity 
to bomber aircraft, or even the disciplinary action described 
by the Veteran.

Accordingly, the Board concludes the February 2003 
examination provides competent medical diagnoses of 
generalized anxiety disorder and depressive disorder, not 
otherwise specified, linked to military service insofar as 
the detailed events of Guam can be verified.  The crucial 
inquiry, then, is whether the alleged incidents can be 
verified.

After the May 2003 amended opinion and the May 2007 Board 
remand, the Veteran's personnel records were obtained, which 
verified that he served at Andersen Air Force Base (AFB) in 
Guam from September 1972 to February 1973 during Operation 
Bullet Shot.  The personnel records further detail the 
disciplinary incident described by him during his February 
2003 VA examination.  The records confirm that after his 
return from Guam, a disciplinary incident occurred wherein he 
refused to follow orders.  The details described in the 
personnel records are consistent with the Veteran's factual 
account of his relevant history during the February 2003 
examination. 

The Veteran has also submitted internet research regarding 
Operation Bullet Shot that is consistent with his statements 
as well.  The Veteran's personnel records reflect that he was 
stationed at Andersen AFB in Guam in support of this 
operation.  The operation itself was one of the last B-52 
bomber strikes conducted against enemy targets in North 
Vietnam during the closing years of the Vietnam War.  Given 
the nature of the Veteran's assignment, it is extremely 
likely and probable that he was exposed to noise from bomber 
aircraft while stationed there.  Andersen AFB is, as a matter 
of historical fact, an American airbase in the Pacific that 
has been in continuous operation since World War II and is 
where American jet bombers have been based since the 1950s to 
the present day.  What also can be confirmed are the dates, 
locations, and purpose of his tour in Guam.  Therefore, as a 
factual matter, the Board concedes that the Veteran has been 
exposed to noise from jet bombers while he was stationed in 
Guam during active duty.

More recent VA medical records of the Veteran's psychiatric 
treatment up to March 2007 were obtained and associated with 
his claims file.  These records show current diagnoses of 
chronic psychiatric impairment, including generalized anxiety 
disorder and depression (not otherwise specified), as well as 
personality disorder, alcohol and nicotine dependence, and an 
organic affective disorder.  The 2003 VA opinions came to 
different conclusions as to whether there was a service 
relationship.  As noted, the VA examiner initially opined 
that the Veteran's mood problems that the Veteran described 
as having in service were the earliest manifestations of his 
current Axis I diagnoses of generalized anxiety disorder and 
depression (not otherwise specified) to these in-service 
events.  However, the examiner later recanted his opinion 
because of the lack "empirical support" of the claimed 
stressors in service.  The objective documentary evidence 
factually confirms the Veteran's military service in Guam, 
his in-service exposure to jet bomber noise, and the in-
service disciplinary action taken against him for having lost 
emotional control and engaging in an act of insubordination.  
Put another way, the newly obtained service personnel records 
now provide the "empirical support" that the May 2003 
addendum felt was lacking in the record; and, thus, the 
underlying basis of the negative opinion has been cured.  
There is now hard evidence to support the conclusions made in 
the original February 2003 examination report.

Therefore, resolving any remaining doubt in the Veteran's 
favor, the Board will allow the claim.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Service connection for generalized anxiety 
disorder and depression (not otherwise specified) is thus 
granted, subject to the applicable laws and regulations that 
govern awards of VA compensation.  See 38 C.F.R. § 3.400 
(2009).


ORDER

Service connection for generalized anxiety disorder and 
depression (not otherwise specified) is granted.


REMAND

With respect to the remaining issue on appeal (i.e., 
entitlement to VA compensation for small vessel ischemic 
disease) documents and correspondence associated with the 
Veteran's claims file indicate that pursuant to the Board's 
remand of May 2007, he was scheduled for a VA medical 
examination on July 10, 2009.  Notice of the scheduled 
examination was provided to him via a letter dated June 22, 
2009, that was sent to his correct mailing address; the 
Veteran, however, failed to appear for the July 10, 2009 
examination.  

Thereafter, in a letter dated in August 2009, the Veteran 
explained that he did not intentionally ignore VA's letter 
instructing him to report for the examination but was away 
from his residence in the months of June - July 2009 visiting 
his sisters in Omaha, Nebraska, and was therefore unable to 
receive timely notice of the scheduled examination.  He 
expressed his desire to appear for an examination to support 
his claim and, in essence, requested to be rescheduled for 
the medical examination that he missed.  In the interim 
period since the May 2007 Board remand, the evidence of 
record indicates that certain events in service that may have 
some etiological significance regarding the disability at 
issue have been established to have, in fact, occurred: 
specifically, that the Veteran was exposed to mercury in 
service.  In view of this factual determination and the 
plausibility of the Veteran's stated excuse as to why he was 
unable to show for the scheduled July 2009 VA examination, it 
is the judgment of the Board that the Veteran should be given 
one more opportunity to report for a medical examination to 
address the question of the relationship between his small 
vessel ischemic disease and his period of military service.  
He should clearly understand, however, that he is legally 
obligated to report for examination.  38 C.F.R. §§  3.158, 
3.326, 3.655 (2009); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992); Olson v. Principi, 3 Vet. App. 480 (1992).

The Veteran alleges that his current small vessel ischemic 
disease, which is a disease of that part of the vascular 
system that supplies blood to the brain, is the result of in-
service exposure to toxic mercury or, in the alternative, 
exposure to pesticides while stationed in Guam.  He also 
alleged that his brain disease may also be due to medications 
(including Prozac) that he was prescribed to treat his 
service-connected psychiatric conditions.

Post-service medical records indicate the Veteran suffered a 
head injury in November 1994.  It was around this time he was 
first diagnosed with small vessel ischemic disease.  It is 
not clear from the medical records whether the proximity in 
time between the injury and the diagnosis connotes etiology 
or merely the means in which the Veteran's disease was first 
discovered.

The Veteran was afforded a VA examination in February 2003 
wherein he was diagnosed with small vessel ischemic disease.  
No opinion regarding etiology, however, was given.

As explained more thoroughly above, the Veteran's service in 
Guam is confirmed in the record.  His service medical records 
are silent as to any head injury or treatment, diagnosis or 
complaints of any brain disease.  However, no attempts were 
made by the RO to verify the Veteran's alleged exposure to 
pesticides.  Although subsequent to the Board's May 2007 
remand, the RO evidently attempted to verify the Veteran's 
exposure to mercury in service and, having found none, 
adjudicated and denied his claim including on this basis, the 
Board finds that notwithstanding the RO's determination, 
there is sufficient evidence of record to factually concede 
that the Veteran was exposed to mercury during active duty.  
Specifically, his personnel records show that he served as a 
dental assistant for almost his entire period of active duty, 
during which he was involved in mixing dental filling 
material and assisting a dentist in all aspects of dental 
treatment, including the application of tooth fillings.  It 
is a well-established fact of modern dentistry that the metal 
mercury in its liquid form is a primary ingredient in the 
amalgam used to construct dental fillings; mercury has been 
used in dental filling for at least the last 100 years.  It 
was commonly in use at the time of the Veteran's service and 
continues to be in common use to the present day.  Therefore, 
a VA examination with nexus opinion should be obtained that 
addresses this specific contention of the Veteran.

Additionally, the RO should contact the Veteran in order to 
obtain more detailed information about his whereabouts and 
the circumstances of his alleged exposure to pesticides.  
Thereafter, the RO should make reasonable efforts to verify 
exposure. To the extent exposure is confirmed, the new VA 
examination should ascertain the likely etiology of the 
Veteran's small vessel ischemic disease with respect to his 
contention that his exposure to pesticides in service led to 
this disease.  See Duenas v. Principi, 18 Vet. App. 512 
(2004) (VA's duty to assist the Veteran includes obtaining a 
thorough and contemporaneous medical examination in order to 
determine the nature and etiology of the Veteran's 
disability).

To the extent that the Veteran contends that his small vessel 
ischemic disease may also be due to medications, to include 
Prozac, that were prescribed for his psychiatric diagnoses, 
as service connection has now been granted for his 
psychiatric disabilities, the new VA examination should also 
ascertain the likely etiology of the Veteran's small vessel 
ischemic disease with respect to this contention.  Duenas, 
supra.

As previously stated, the VA medical treatment records 
presently associated with the claims file are not more recent 
than March 2007; any updated medical records available should 
therefore be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify specific 
circumstances, dates and locations of 
alleged incidents of pesticide exposure 
during his military service.

2.  The RO should then make any attempts 
necessary to verify exposure to pesticides 
in service.

3.  Obtain the Veteran's medical records 
for all VA treatment from March 2007 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

4.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for an appropriate VA examination 
for his claimed small vessel ischemic 
disease.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current brain 
condition is related to his in-service 
mercury exposure, any verified in-service 
pesticide exposure, or any other incident 
of service versus any post-service 
incident, to include the November 1994 
head injury and the use of medications 
prescribed to treat his psychiatric 
diagnoses.  Pertinent documents in the 
claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation, 
reconciling any conflicting medical 
opinions rendered.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

5.  The RO should clearly state in the 
examination notification letter sent to 
the Veteran that he is legally obligated 
to report for this examination, pursuant 
to 38 C.F.R. § 3.655 (2009)

6.  The RO should then readjudicate the 
Veteran's claim for service connection for 
small vessel ischemic disease.  If the 
claim remains denied, a supplemental 
statement of the case should be furnished 
to the Veteran and his representative.  
After being provided with an opportunity 
to respond, the case should be returned to 
the Board if in good order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


